DETAILED ACTION
The amendment filed May 3, 2022 has been entered.  Claims 1-18 remain pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I (claims 1-18) in the reply filed on May 3, 2022 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 9-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2015/0284233 to Meinzinger (Meinzinger).
Regarding claims 1 and 11, Meinzinger discloses a filling device (1) and method (title/abstract) for filling a container (100) with a filling product in a beverage filling system, the filling device comprising: a filling member (1) with a filling product line (2) configured to introduce the filling product into the container; a sensor (pressure gauge 4) configured to determine one or more changeable influence variables (initial pressure) that influence a target variable of a filling process, the target variable being a filling level and/or a filling volume ([0048]); and a control apparatus (control device; see [0049]) configured to: receive the determined influence variables, calculate at least one output variable based on the received influence variables using a calculation model ([0049]-[0050], [0064], [0066], and [0068]-[0070] describe the calculation model based on the received input variables), and activate the filling member such that the container is filled as a function of the at least one output variable ([0050] and [0057]).
Regarding claims 2 and 12, Meinzinger discloses the filling device is configured to evacuate the container to be filled to a negative pressure in a range of an absolute pressure of 0.5 to 0.05 bar ([0040]); to provide filling product into the container at an overpressure in a range of an absolute pressure of 1 bar to 9 bar ([0044]) and to introduce filling product into the container ([0039]).
Regarding claims 3 and 13, Meinzinger discloses the controller is configured such that the filling of the container is terminated by taking into account a pressure curve in the container during the filling such that the filling of the container is terminated in response to a predetermined cut-off pressure (PAB) in the container being reached or a predetermined rise in pressure in the container being reached (Fig. 4 and [0065]-[0071]).
Regarding claims 4 and 14, Meinzinger discloses the changeable influence variables comprise one or more of: a temperature of the filling product to be bottled, a CO2 content of the filling product to be bottled, a negative pressure of an evacuated container ([0041]), and an overpressure at which the filling product is provided.
Regarding claims 5 and 15, Meinzinger discloses the at least one output variable comprises one or more of: an overpressure of the filling product at which the filling process is carried out, a negative pressure of an evacuated container, a cut-off pressure ([0049]-[0050]), and a dead space volume.
Regarding claims 6, 7 and 17, Meinzinger discloses the one or more changeable influence variables are determined at defined time intervals and received by the control apparatus ([0075]; the time intervals are determined by the programming used by the controller and are therefore “defined time intervals”) and the calculating the at least one output variable is carried out: for each filling process, through regulation that is based on the filling process, at defined time intervals, or at filling intervals ([0068] and [0076]).
Regarding claim 9, Meinzinger discloses for determining an end of the filling process neither the filling level nor the filling volume are determined and/or utilized (the end of the filling process is determined by the cut off pressure, not the fill level or volume; see [0049]).
Regarding claims 10 and 18, Meinzinger discloses the calculating the at least one output variable is carried out such that the target variable adopts a particular value and remains substantially constant across a plurality of filling processes ([0051]-[0057]; the target variable adopts a value of 510 mL which is used for filling a plurality of bottles).
Regarding claim 16, Meinzinger discloses the filling product line comprises a changeable dead space volume that is variable by an output variable of the control apparatus ([0051]; the space between the valves and the product line output is the dead space and is changeable for example, by changing a valve position or pipe length, and varies by an output variable, for example the cut off pressure).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Meinzinger in view of US Patent Application Publication 2020/0346911 to D’Errico et al (D’Errico).
Regarding claim 8, Meinzinger discloses the method of claim 1 (see above), and further discloses determining the fill level/volume of the container ([0070]-[0071]) but does not disclose after terminating the filling process the calculation model is adjusted as a function thereof.  D’Errico teaches a filling method (title/abstract) including after termination of the filling process, determining a fill level/volume (via data from the flow meter) and adjusting the calculation model as a function thereof ([0054]-[0055] and [0064]-[0065]) in order to increase the accuracy of the dispensing by accounting for changes to the valves and dispenser over time.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included steps of adjusting the calculation model based on the fill level after filling as taught by D’Errico in the method of Meinzinger to increase the accuracy of the dispensing by accounting for changes to the valves and dispenser over time.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLAS A ARNETT whose telephone number is (571)270-5062. The examiner can normally be reached M-Th 8:00-5:00; F 12:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLAS A ARNETT/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        June 13, 2022